Citation Nr: 0010154	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  93-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Scott Anderson, Jr., Attorney 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1967 to 
February 1969. 

This case has long been in appellate status.  A detailed 
history of the appeal need not be stated here.  Most 
recently, in May 1997, the Board denied an effective date 
earlier than July 1989 for the assignment of a 30 percent 
evaluation for the service-connected residuals of a right 
acromioclavicular (AC) joint separation.  The veteran 
thereafter appealed to the Court of Appeals for Veterans 
Claims (Court).  In a nonpublished decision issued in July 
1999, the Court affirmed the denial of the earlier effective 
date issue decided by the Board in May 1997.  The Court also 
found that the veteran had failed to present a valid claim of 
clear and unmistakable error in earlier decisions.  However, 
the Court found that the Board had failed to address a 
validly raised appellate issue of entitlement to service 
connection for a cervical spine disorder and remanded the 
case for disposition of that claim.  


REMAND

The Court's July 1999 unpublished decision speaks for itself.  
At Section II-C, the Court concluded that in its June 1996 
rating action, the RO "found that the appellant had filed a 
claim for a spine or neck condition and determined that that 
condition was not service connected." The Court then 
concluded that the veteran had filed a timely NOD with 
respect to that issue. There is, however, no statement of the 
case which had been issued to the veteran in regards to this 
issue, in response to his disagreement with the June 1996 
rating action which denied service connection for a cervical 
spine disorder.

38 C.F.R. § 20.200 (1999) provides that an appeal to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal (emphasis 
added).  Accordingly, the Board will remand the issue of 
entitlement to service connection for a cervical spine 
disorder to the RO for the issuance of a statement of the 
case in accordance with ordinary appellate procedures and so 
that the veteran may be provided due process including being 
provided notice of the reasons and bases that service 
connection for a cervical spine disorder is denied.  For 
these reasons, the case is REMANDED for the following 
actions:

1.  The veteran and/or representative 
should be provided the opportunity of 
submitting any additional evidence or 
argument that they may have with respect 
to the issue of entitlement to service 
connection for a cervical spine disorder. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then determine whether 
the veteran's claim for service 
connection for a cervical spine disorder 
is well grounded.  If so, it should 
accord the veteran any assistance to 
which he is entitled in accordance with 
38 U.S.C.A. § 5107(a).  After conducting 
any development which may be required 
upon the filing of a well-grounded claim, 
and if the claim is not allowed to the 
veteran's satisfaction, the RO should 
then issue a statement of the case which 
provides a recitation of the applicable 
laws and regulations governing that issue 
and a discussion of the facts and an 
analysis of the claim itself.  The 
veteran and his representative should be 
provided an opportunity to respond, and 
the case should then be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).  

- 3 -


